Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 10, 2022 has been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Response to Amendment
Applicant’s amendments of February 10, 2022 have been carefully considered and found to overcome the rejection of the claims over 35 USC 112(b) and therefore these rejections have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, 6, 7 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7 and 10-18 of copending Application No. 16/775,063 hereafter ‘063 in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah. 
The instant claims are indistinguishable over those claims from copending
application ‘063 with the exception that ‘063 is to bi-reforming with both steam and carbon dioxide.
	Olah discloses that bi-reforming is a combination of steam reforming and dry or carbon dioxide reforming (Pg 648) wherein a nickel catalyst is utilized for both (Pg. 649).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the instant catalyst in the process of ‘063 to produce a synthesis gas suitable for methanol production as taught by Olah.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.
Applicant’s amendments of February 10, 2022 failed to overcome the double patenting rejection over co-pending application 16/775,063.
Allowable Subject Matter
The above claims would be allowable if the double patenting rejection is resolved with the claim amendments overcoming the prior art previously cited.
Conclusion
Claims 1, 3, 4, 6, 7 and 10-19 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732